Exhibit 10.2


CLOSING AGREEMENT


This Closing Agreement (this “Agreement”) is made and entered into this 30th day
of September, 2011, by and between CNX Gas Company LLC (“CONSOL”) and Noble
Energy, Inc. (“Noble”). CONSOL and Noble are sometimes referred to herein as a
“Party” and collectively as “Parties”. Capitalized terms used but not defined in
this Agreement will have the meanings given to such terms in the Acquisition
Agreement (defined below).


RECITALS


The Parties entered into that certain Asset Acquisition Agreement, dated August
17, 2011 (as amended from time to time, the “Acquisition Agreement”).


The Parties desire to memorialize certain mutual agreements relating to the
Closing of the transactions contemplated by the Acquisition Agreement.


NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained, the benefits to be derived by each Party, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:


1.
McDowell Wells. The wells in McDowell county, West Virginia, that are more
particularly described on Annex I (the “McDowell Wells”) shall be deemed to be
deleted from Exhibit B to the Acquisition Agreement and shall be deemed to be
Excluded Assets for purposes of the Acquisition Agreement. Further, in respect
of the McDowell Wells, the amount of the Producing Properties Cash Payment shall
be reduced by the amount set forth on Schedule I.



2.
Adjustments to Closing Cash Payments. The Parties agree that Section 3.2(b)(vi)
of the Acquisition Agreement shall be replaced with the following:

“(vi)    [Intentionally Omitted]; and”
3.
Additional Wells; Additional Well Costs. The Parties acknowledge (a) that, in
addition to the Wells listed on Exhibit B to the Acquisition Agreement, Noble
will be acquiring an interest in certain additional wells that have been drilled
and completed, such wells being set forth on Annex II, and wells that have been
spudded but not completed (the “Additional Wells”) and (b) that CONSOL has
incurred prior to the Effective Time and paid certain Property Expenses and
other costs and expenses attributable to the interest that Noble is acquiring in
such Additional Wells (the “Additional Well Costs”). The Parties hereby agree
that, in respect of the Additional Wells and the Additional Well Costs, a new
Section 3.2(a)(vi) shall be added to the Acquisition Agreement, which shall read
as follows:

“(vi)    an amount equal to all Additional Well Costs (as defined in that
certain Closing Agreement, dated as of the Closing Date, between CONSOL and
Noble (the “Closing Agreement”)) incurred prior to the Effective Time and paid
by or on behalf of CONSOL that are attributable to the interest that Noble will
acquire in the Additional Wells (as defined in the Closing Agreement).”
4.
Additional and Excluded Leases and Fee Interests. The Leases listed on Annex
III-1 as “Additional Unscheduled Leases” (the “Additional Unscheduled Leases”)
shall be deemed to be added to Part 1 (Non-Producing Leases) of Exhibit A to the
Acquisition Agreement and


1

--------------------------------------------------------------------------------

shall be deemed to be Leases for purposes of the Acquisition Agreement. The
Leases listed on Annex III-2 as “Additional Producing Leases” (the “Additional
Producing Leases”) shall be deemed to be added to Part 2 (Producing Leases) of
Exhibit A to the Acquisition Agreement and shall be deemed to be Leases for
purposes of the Acquisition Agreement. The Leases listed on Annex III-3 as
“Excluded Leases” (the “Excluded Leases”) shall be deemed to be deleted from
Exhibit A to the Acquisition Agreement and shall be deemed to be Excluded Assets
for purposes of the Acquisition Agreement. Further, (a) in respect of the
Additional Unscheduled Leases, the First Cash Payment, the Second Cash Payment,
the Third Cash Payment and the Carried Cost Obligation shall each be increased
by the amounts set forth on Schedule I and (b) in respect of the Excluded
Leases, the First Cash Payment, the Second Cash Payment, the Third Cash Payment
and the Carried Cost Obligation shall each be decreased by the amounts set forth
on Schedule I.


5.
Net Acres and Leases. With respect to each of the Leases listed on Annex IV (the
“Revised Scheduled Leases”), the Conveyed Interests may only contain the Net
Acres set forth for such Lease on Annex IV (which is less than the Net Acres set
forth for such Lease on Exhibit A and Schedule 1.1 to the Acquisition
Agreement). For purposes of Closing, CONSOL agrees to assume that each Revised
Scheduled Lease contains only the Net Acres set forth for such Revised Scheduled
Lease on Annex IV and, as a result of such assumption, the Parties agree that
(a) Net Acres for each Revised Scheduled Lease as listed on Exhibit A and
Schedule 1.1 to the Acquisition Agreement shall be deemed to be replaced with
the corresponding Net Acres set forth on Annex IV, (b) Allocated Value for each
Revised Scheduled Lease as listed on Schedule 1.1 to the Acquisition Agreement
shall be deemed to be replaced with the corresponding Allocated Value set forth
on Annex IV, and (c) the First Cash Payment, the Second Cash Payment, the Third
Cash Payment and the Carried Cost Obligation shall each be decreased by the
amounts set forth on Schedule I. Notwithstanding the foregoing, following the
Closing and prior to the Title Defect Claim Date, if CONSOL is able to establish
(either pursuant to the Parties mutual agreement or pursuant to the title
dispute resolution procedures set forth in Section 5.3(j) of the Acquisition
Agreement, which shall apply mutatis mutandis) that any Revised Scheduled Lease
contains a greater number of Net Acres than the Net Acres set forth for such
Revised Scheduled Lease on Annex IV, then with respect to any such Revised
Schedule Lease, the Parties agree that, in lieu of treating such additional Net
Acres as a Title Benefit under the terms of the Acquisition Agreement, the
Parties will increase (a) the amount of each of the First Cash Payment, the
Second Cash Payment, the Third Cash Payment by one-third of one-half of the
Allocated Value associated with the additional Net Acres attributable to such
Revised Scheduled Lease (provided that if Noble made any of the foregoing cash
payments prior to the date that CONSOL is able to establish that any Revised
Scheduled Lease contains a greater number of Net Acres than the Net Acres set
forth for such Revised Scheduled Lease on Annex IV, then within 5 Business Days
after such Net Acres amount is established Noble shall pay to the applicable
Cost Reconciliation Account the amount it would have been required to pay in
connection with the payment of such prior cash payment(s) if such greater Net
Acres had been established prior to the date of such payments(s)) and (b) the
Carried Cost Obligation by one-half of the Allocated Value associated with the
additional Net Acres attributable to such Revised Scheduled Lease.



6.
Duplicate Leases. With respect to each of the Leases listed on Annex V (the
“Duplicate Leases”), the Parties agree that (a) each Duplicative Lease is
reflected more than once on Exhibit A to the Acquisition Agreement, (b) all
references on Exhibit A and Schedule 1.1 to the Acquisition Agreement to the
Duplicate Leases shall be deemed to be deleted and the


2

--------------------------------------------------------------------------------

references to the Duplicate Leases on Annex V shall be deemed to be added to
Exhibit A and Schedule 1.1 to the Acquisition Agreement, and (c) the First Cash
Payment shall be decreased by the amount set forth on Schedule I.


7.
Minimum Net Acres. The Parties agree that, in respect of the Additional
Unscheduled Leases, the Additional Production Leases, the Excluded Leases, the
Duplicate Leases, the Revised Scheduled Leases, the Hard Consent Assets and the
Preferential Purchase Right Assets, Schedule 1.2 to the Acquisition Agreement
shall be replaced Schedule 1.2 attached hereto as Annex VI.



8.
Conveyed Interests. The Parties agree that Section 2.1(a)(i) of the Acquisition
Agreement shall be replaced with the following:

“(i)    the oil, gas and/or mineral leases and oil and gas and mineral fee
interests more particularly described in Exhibit A, insofar and only insofar as
such leases and oil and gas and mineral fee interests cover depths within the
Marcellus Formation (such 50% of CONSOL's interest in such leases and oil and
gas and mineral fee interests as so limited, collectively, the “Leases”),
including all working interests, overriding royalty interests, net profits
interests, carried interests or similar rights or interest in the Leases, and
together with all rights, privileges, benefits and powers conferred upon the
holder of such oil, gas and/or mineral leases with respect to the use and
occupation of the surface of the lands covered thereby that may be necessary,
convenient or incidental to the possession and enjoyment of such oil, gas and/or
mineral leases;”
9.
Retained Interests. The Parties agree that the definition of “Retained
Interests” that is used in the Acquisition Agreement shall be replaced with the
following definition:

“'Retained Interest' means (a) all of CONSOL's rights in and to the oil, gas
and/or mineral leases and oil and gas and mineral fee interests described in
Exhibit A, insofar and only insofar as such leases and oil and gas and mineral
fee interests cover depths and formations outside of the Marcellus Formation,
and (b) a non-exclusive right to use the surface and install pipelines and
gathering systems in connection with the ownership or operation of such leases
and interests with respect to such depths and formations, and all wells to the
extent associated therewith.”
10.
Additional Interests. The term “Additional Interests” as defined in the
Acquisition Agreement and the Development Agreement shall be deemed to exclude
any Leases in the Development Area that have been acquired since April 29, 2011
by CONSOL from any of its Affiliates.



11.
Indemnity Provisions. The Parties agree that Section 13.12 of the Acquisition
Agreement shall be removed from the Acquisition Agreement and given no force or
effect.



12.
Well No. 015903. The Parties acknowledge that the Lease referenced in Exhibit B
to the Acquisition Agreement for Well No. 015903 (API # 3712927880) is “MAWC TR
25 BOWMAN #4” (and not “MAWC TR 7 BOWMAN #4”) and that such reference will be
corrected in the Assignment that is executed at Closing.



13.
Environmental Defects. The Parties acknowledge that Noble did not deliver an
Environmental Defect Notice on or prior to the Environmental Defect Claim Date
and, at Closing, no adjustments will be made to the Closing Cash Payment in
respect of any alleged Environmental Defects.


3

--------------------------------------------------------------------------------



14.
Pre-Closing Title Defects. The Parties acknowledge that Noble did not deliver a
Title Defect Notice on or prior to Closing and, at Closing, no adjustments will
be made to the Closing Cash Payment in respect of any alleged Title Defects.



15.
Consent Schedule. The following Consents shall be deemed to be added to Schedule
7.4 of the Acquisition Agreement:

Lease Consents:
Lease Number / Reference
Agreement Name
Agreement Date
County
State
LW-1334
Lease
2/1/1935
Greene
PA
L208654
Oil and Gas Lease
10/22/2008
Westmoreland
PA
L210136
Paid-Up Lease
6/2/2010
Westmoreland
PA



Agreements:
Reference Number
Agreement Name
Parties
Agreement Date
County
State
 
Oil & Gas Sublease Agreement (as amended)
NiSource Energy Ventures, LLC, Columbia Gas Transmission, LLC and CONSOL
7/27/2009
Greene (PA), Washington (PA) and Marshall (WV)
PA
WV



The following Consents shall be deemed to be removed from Schedule 7.4 of the
Acquisition Agreement:
Operating Agreement Consents:


Lease Number / Reference
Agreement Name
Agreement Date
County
State
3,032
Operating Agreement
6/19/2009
Washington
PA
316,374
Operating Agreement
8/3/1982
Upshur
WV



Farmout Consents:


Lease Number / Reference
Agreement Name
Agreement Date
County
State
311,776
Farmout Agreement
7/14/2003
Braxton
WV



16.
Material Contracts Schedule. The following Contracts shall be deemed to be added
to Schedule 7.8 of the Acquisition Agreement:


4

--------------------------------------------------------------------------------



Agreements:
Reference Number
Agreement Name
Parties
Agreement Date
County
State
 
Oil & Gas Sublease Agreement (as amended)
NiSource Energy Ventures, LLC, Columbia Gas Transmission, LLC and CONSOL
7/27/2009
Greene (PA), Washington (PA) and Marshall (WV)
PA
WV



17.
Preferential Purchase Right Schedule. The following Preferential Purchase Right
shall be deemed to be removed from Schedule 7.10 of the Acquisition Agreement:

Operating Agreements:


Number / Reference
Agreement Name
Agreement Date
County
State
3,032
Operating Agreement
6/19/2009
Washington
PA
316,374
Operating Agreement
8/3/1982
Upshur
WV



Deeds:


Number / Reference
Agreement Name
Agreement Date
County
State
72,666
Deed
8/7/2008
Washington
PA
268,021
General Warranty Deed
2/24/1994
Washington
PA
623,235
Deed
4/9/1968
Marshall
WV
623,236
Deed
4/10/1968
Marshall
WV
623,237
Deed
8/3/1968
Marshall
WV
625,272
General Warranty Deed
11/17/2004
Marshall
WV
702,057
Deed
3/31/1951
Ohio
WV



Options:


Number / Reference
Agreement Name
Agreement Date
County
State
625,388
Option to Purchase
7/10/2008
Marshall
WV



Farmouts:


Number / Reference
Agreement Name
Agreement Date
County
State
311,776
Farmout Agreement
7/14/2003
Braxton
WV




5

--------------------------------------------------------------------------------

Agreements:


Number / Reference
Agreement Name
Agreement Date
County
State
OPAG094
Basic Agreement
4/1/1977
Allegheny, Bedford, Blair, Cambria, Centre, Clinton, Fayette, Greene, Somerset,
Washington & Westmoreland
PA



18.
Hard/Soft Consents. CONSOL has not obtained those Consents set forth on Annex
VII. The Consents listed on Annex VII that are marked with a “” in the column
entitled “Hard Consent” are referred to herein as the “Hard Consents,” and the
remaining Consents listed on Annex VII are referred to herein as the “Soft
Consents.”

With respect to the Soft Consents, in accordance with Section 5.5(b)(ii) of the
Acquisition Agreement, (a) the Conveyed Interests subject to the Soft Consents
shall be assigned to Noble by CONSOL at Closing as part of the Conveyed
Interests and (b) any Liability that arises due to the failure to obtain any
Soft Consent shall be borne 50% by CONSOL and 50% by Noble. With respect to the
Hard Consents, in accordance with Section 5.5(b)(i) of the Acquisition
Agreement, (i) the Conveyed Interests affected by the Hard Consents (the “Hard
Consent Assets”) shall be excluded from the Conveyed Interests assigned to Noble
by CONSOL at Closing and (ii) the Closing Cash Payment shall be reduced by the
Allocated Value of the Hard Consent Assets, which Hard Consent Assets and their
associated Allocated Values are as set forth on Annex VII.


Section 5.5(b)(i) of the Acquisition Agreement shall continue to apply to the
Parties with respect to the Hard Consents and the associated Hard Consent Assets
from and after the Closing.


19.
Preferential Purchase Rights. The Preferential Purchase Rights listed on Annex
VIII have either (a) not been waived by the appropriate party and the period for
exercising such Preferential Purchase Right has not lapsed (the “Outstanding
Preferential Purchase Rights”) or (b) been exercised by the appropriate party
(the “Exercised Preferential Purchase Rights”). The Exercised Preferential
Purchase Rights are marked with a “” in the column entitled “Exercised” on Annex
VIII.

In accordance with Section 5.5(a)(i) of the Acquisition Agreement, (a) the
Conveyed Interests subject to Outstanding Preferential Purchase Rights and the
Exercised Preferential Purchase Rights (the “Preferential Purchase Right
Assets”) shall be excluded from the Conveyed Interests to be assigned to Noble
by CONSOL at Closing and (b) the Closing Cash Payment shall be reduced by the
Allocated Value of the Preferential Purchase Right Assets, which Preferential
Purchase Right Assets and their associated Allocated Values are as set forth on
Annex VIII.
The Parties further acknowledge that Section 5.5(a)(i) of the Acquisition
Agreement shall continue to apply to the Parties with respect to the Outstanding
Preferential Purchase Rights and the Exercised Preferential Purchase Rights and
the associated Preferential Purchase Right Assets from and after the Closing.
20.
Sublease Agreement. With respect to that certain Oil & Gas Sublease Agreement,
dated July


6

--------------------------------------------------------------------------------

27, 2009, between NiSource Energy Ventures, LLC, Columbia Gas Transmission, LLC
and CONSOL (as amended, the “Sublease Agreement”), (a) the Sublease Agreement
shall be deemed to be an Applicable Contract and Noble shall acquire an interest
therein at Closing in accordance with the Acquisition Agreement, (b) for
purposes of Sections 5.1, 5.2 and 5.3 of the Acquisition Agreement, CONSOL shall
be treated as if, as of the Closing Date, it had earned and had record title to
an interest in the Leases subject to the Sublease Agreement, which Leases are
set forth on Annex IX (the “NiSource/Columbia Leases”), as contemplated by the
Sublease Agreement (c) solely for purposes of determining which Leases are
actually assigned to Noble by CONSOL at Closing, the NiSource/Columbia Leases
shall be deemed to be removed from Exhibit A to the Acquisition Agreement and
from Exhibit A to the New Assignment (defined below), and (d) the term Permitted
Encumbrances shall be deemed to include the terms and conditions of the Sublease
Agreement so long as the net cumulative effect of the Sublease Agreement (which
net cumulative effect will be determined assuming the conditions applicable to
earning the NiSource/Columbia Leases under the Sublease Agreement have been
satisfied and that CONSOL had actually received an assignment of the
NiSource/Columbia Leases as of the Closing Date) does not (i) operate to reduce
the Net Revenue Interest of CONSOL with respect to any NiSource/Columbia Lease
to an amount less than the Net Revenue Interest set forth in Exhibit A to the
Acquisition Agreement for such NiSource/Columbia Lease, and (ii) reduce the Net
Acres in any Area to less than the Minimum Net Acres for such Area. The Parties
further acknowledge that the Sublease Agreement requires the Parties to conduct
certain drilling operations in order to earn the NiSource/Columbia Leases and
that any future assignment of any NiSource/Columbia Lease to either CONSOL or
Noble in accordance with the terms of the Sublease Agreement shall not be
subject to the terms of Article V of the Development Agreement.


21.
Gathering Contracts. With respect to the Gathering Contracts, certain agreements
of the Parties are set forth on Schedule II.



22.
Rights-of-Way. The rights-of-way exhibit that is attached as Exhibit C to the
Acquisition Agreement shall be replaced with the rights-of-way exhibits attached
to the counterparts of the New Assignment.



23.
Excluded Assets. The Parties agree that the definition of “Excluded Assets”
shall include all SCADA and similar control equipment and network communication
towers and Federal Communication Commission licenses.



24.
Assignment and Bill of Sale. At Closing, in lieu of executing the form of
Assignment attached to the Acquisition Agreement, the Parties shall execute the
form of Assignment and Bill of Sale and form of Mineral Interest Deed attached
hereto as Annex X-1 and Annex X-2 (collectively, the “New Assignment”) and all
references in the Acquisition Agreement to the “Assignment” shall hereafter be
deemed to refer to the New Assignment.



25.
Development Agreement. At Closing, in lieu of executing the form of Development
Agreement (including Exhibits) attached to the Acquisition Agreement, the
Parties shall execute the form of Development Agreement (including Exhibits)
attached hereto as Annex XI (collectively, the “New Development Agreement”) and
all references in the Acquisition Agreement to the “Development Agreement” shall
hereafter be deemed to refer to the New Development Agreement.




7

--------------------------------------------------------------------------------

26.
Development Plan and Annual Plan and Budget. The Parties agree to, and to cause
their representatives on the Joint Development Committee (as defined in the New
Development Agreement) use their commercially reasonable efforts to mutually
agree upon a more detailed Development Plan (as such term is defined in the New
Development Agreement) and Annual Plan and Budget (as such term is defined in
the New Development Agreement) for calendar year 2012, in each case, prior to
December 15, 2011. If the Parties are able to reach such agreement, such agreed
upon Development Plan and/or Annual Plan and Budget, as applicable, will replace
the Development Plan attached to the New Development Agreement as Exhibit E
and/or the Annual Plan and Budget attached to the New Development Agreement as
Exhibit F, as applicable; provided that if the Parties are unable to reach such
agreement, the Development Plan attached as of the date hereof to the New
Development Agreement as Exhibit E and/or the Annual Plan and Budget attached as
of the date hereof to the New Development Agreement as Exhibit F, as applicable,
shall remain in effect.



27.
Tax Partnership Agreement. With respect to the Tax Partnership Agreement,
certain agreements of the Parties are set forth on Schedule III.



28.
NAESB Agreement. At Closing, in lieu of executing the form of NAESB Agreement
attached to the Acquisition Agreement, the Parties shall execute the form of
NAESB Agreement attached hereto as Annex XII (the “New NAESB Agreement”) and all
references in the Acquisition Agreement to the “NAESB Agreement” shall hereafter
be deemed to refer to the New NAESB Agreement.



29.
Recordings. The Parties agree that the Assignments and Bills of Sale (including
any associated affidavits of tax value), Deeds and Mineral Interest Deeds being
executed by the Parties, as a result of, inter alia, acreage additions or
deletions, may include allocated tax values for the Conveyed Interests that are
different than the Allocated Values attributable to such Conveyed Interests
under the Acquisition Agreement and this Agreement. Accordingly, the Parties
agree that they shall cooperate with each other prior to the recording of such
Assignments and Bills of Sale, Deeds and Mineral Interest Deeds to ensure that
the allocated tax values for the Conveyed Interests are consistent with the
Allocated Values attributable to such Conveyed Interests under the Acquisition
Agreement and this Agreement.

Further, the Parties agree that at Closing they will execute and deliver
counterparts of the Master JOA Memoranda (as defined in the New Development
Agreement) for each county in which each Master JOA Memorandum is to be recorded
but that Exhibit A to each county counterpart of the Master JOA Memorandum will
not be completed. The Parties agree that they shall cooperate with each other
prior to the recording of each Master JOA Memorandum to complete and attach the
applicable Exhibit A to each such county counterpart of the Master JOA
Memorandum (and the Parties agree that each such Exhibit A shall be consistent
with the relevant county portion of Exhibit A that is attached to the Master JOA
(as defined in the New Development Agreement)).
30.
Ratification. The Parties hereby ratify and confirm the terms and provisions of
the Acquisition Agreement, to the extent modified hereby, for all purposes.



[SIGNATURE PAGE TO FOLLOW]

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Closing
Agreement as of the date first set forth above.


 
CONSOL:
CNX GAS COMPANY LLC


By:/s/ Stephen W. Johnson
Name: Stephen W. Johnson
Title: Vice President and Secretary


 
NOBLE:


NOBLE ENERGY, INC.


By:/s/ Shawn E. Conner
Name: Shawn E. Conner
Title: Vice President








9